Citation Nr: 1448371	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder and posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Risberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The November 2009 rating decision denied the Veteran's claim of service connection for bipolar disorder.  In December 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2012, and the Veteran filed a Substantive Appeal (VA Form 9) that same month.  During the course of the appeal period, the Veteran also initiated a claim for service connection for PTSD.  The Board notes that the RO initially separated the Veteran's claims into one for PTSD and one for bipolar disorder.  The bipolar disorder claim was denied in a November 2009 rating decision, and the PTSD claim was denied in a September 2013 rating decision.  However, in April 2014 the RO combined the Veteran's PTSD and bipolar claims into a claim for an acquired psychiatric disorder to include PTSD and bipolar disorder.  The Board finds this recharacterization proper based on Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that, in the context of claims for psychiatric disorders, a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  See also Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The Veteran was scheduled for a video hearing on September 23, 2014.  The record shows that the Veteran was sent notice of the scheduled hearing in August 2014.  The Veteran ultimately failed to report for this hearing, and provided no explanation for his failure to report.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In addition to the Veteran's physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence, including Social Security Administration records through May 2014, is associated with these systems.  The additional evidence was before the RO when it issued its latest Supplemental Statement of the Case in July 2014, and the evidence has been reviewed by the Board in conjunction with this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.  

In this case, the Veteran asserts that his acquired psychiatric disorder was incurred or aggravated in service by the stress of going through basic training twice, a civilian pulling a gun on him and other soldiers while they were off base in Germany in or around August 1983, and fear caused by unauthorized Soviet MIGs being detected on radar at the base in Germany where the Veteran was stationed.   

In August 2013, the Veteran underwent a VA mental examination.  The examiner found that it was less likely than not that the Veteran's record supported the occurrence of a military personal assault.  The examiner also found that the Veteran did not meet the criteria for PTSD and instead noted an Axis I diagnosis of schizoaffective disorder bipolar type.  The examiner, however, did not clearly indicate whether it was at least as likely as not that the Veteran's schizoaffective disorder bipolar type was related to his military service.  The Veteran contends that his performance during service was initially commendable but deteriorated thereafter due to a psychiatric condition brought on by the stresses of the military. The Veteran claims that his disciplinary problems in Germany arose from the mood swings caused by his psychological problems.  The Veteran served from January 1982 to October 1983.  Service personnel records show that in April 1982, the Veteran was commended for his drill team taking first place.  In January 1983, the Veteran was commended for his "outstanding efforts in preparing [his] display for the Battalion Commander's Quarterly Command Inspection" and for "efforts [that] distinguished [him] from [his] peers."  Beginning in August 2013, the Veteran received Article 15s.  The Veteran was recommended for an early discharge because he was "an immature irresponsible young man" and "demonstrated an inability and unwillingness to make the effort necessary to be successful as a soldier."  See August 1983 Bar to Reenlistment Certificate and October 1983 Recommendation for Elimination.  In light of the foregoing, the Board finds that an addendum opinion is necessary to determine whether the current disability is related to service.  

The Veteran also asserts that he saw a psychiatrist at Fort Bliss in El Paso, Texas sometime around February 1983 for problems with mood swings.  The Board recognizes that military mental health records are often kept separate from other service treatment records. The Board finds that a specific request should be made to obtain records on any mental health treatment the Veteran underwent.  38 C.F.R. § 3.159(c)(2) (2013).


Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any treatment the Veteran underwent.  If such records are nonexistent or unavailable, the record should be annotated to reflect this status.

2.  Thereafter, return the examination report and claims file to the examiner who conducted the August 2013 VA mental examination (or another appropriate examiner if unavailable) for an addendum opinion.  While the examiner found that the Veteran's record did not support the occurrence of a military personal assault, and that the Veteran did not meet the criteria for PTSD, the examiner should specifically address whether the noted Axis I diagnosis of schizoaffective disorder bipolar type is related to the Veteran's military service.  Based on a review of the claims file, including service personnel records that show letters of commendation for performance in April 1982 and January 1983 followed by recommendations for a bar to reenlistment and elimination from service, is it at least as likely as not (50 percent or greater probability) that the Veteran's schizoaffective disorder bipolar type is etiologically related to service?  The Veteran contends that his performance during service was initially commendable but deteriorated thereafter due to a psychiatric condition brought on by the stresses of the military service. The Veteran claims that his disciplinary problems in Germany arose from the mood swings caused by his psychological problems.  

The examiner must provide a rationale for all opinions reached. If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



